                 Case 2:20-cr-00190-JAM Document 24 Filed 11/13/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHEA J. KENNY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-00190 JAM
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   SHARON ANN PERKINS,                                 DATE: November 17, 2020
                                                         TIME: 9:30 a.m.
15                                Defendant.             COURT: Hon. John A. Mendez
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for status on November 17, 2020.

21          2.      By this stipulation, defendant now moves to continue the status conference until

22 December 8, 2020, and to exclude time between November 17, 2020, and December 8, 2020, under

23 Local Code T4.

24          3.      The parties agree and stipulate, and request that the Court find the following:

25                  a)     The government has represented that the discovery associated with this case

26          includes approximately 90 pages of investigative reports, photographs of the crime scene, and

27          the defendant’s criminal history information. In addition to these documents, the discovery also

28          includes video footage of law enforcement interviews with the defendant as well as witnesses.


      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:20-cr-00190-JAM Document 24 Filed 11/13/20 Page 2 of 3


 1         All of this discovery has been either produced directly to counsel and/or made available for

 2         inspection and copying.

 3                b)      Counsel for defendant desires additional time to review the discovery that has

 4         been produced or made available; to review the case; to conduct investigation and legal research

 5         regarding the charges, potential defenses, and potential sentencing factors; to consult with her

 6         client regarding the case and potential resolutions, including a plea offer made by the

 7         government; and to otherwise prepare for trial.

 8                c)      Counsel for defendant believes that failure to grant the above-requested

 9         continuance would deny him/her the reasonable time necessary for effective preparation, taking

10         into account the exercise of due diligence.

11                d)      The government does not object to the continuance.

12                e)      Based on the above-stated findings, the ends of justice served by continuing the

13         case as requested outweigh the interest of the public and the defendant in a trial within the

14         original date prescribed by the Speedy Trial Act.

15                f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

16         et seq., within which trial must commence, the time period of November 17, 2020 to December

17         8, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

18         Code T4] because it results from a continuance granted by the Court at defendant’s request on

19         the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

20         best interest of the public and the defendant in a speedy trial.

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00190-JAM Document 24 Filed 11/13/20 Page 3 of 3


 1          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: November 12, 2020                                 MCGREGOR W. SCOTT
 7                                                            United States Attorney
 8
                                                              /s/ SHEA J. KENNY
 9                                                            SHEA J. KENNY
                                                              Assistant United States Attorney
10

11
     Dated: November 12, 2020                                 /s/ MEGAN T. HOPKINS
12                                                            MEGAN T. HOPKINS
13                                                            Counsel for Defendant
                                                              SHARON ANN PERKINS
14

15

16
                                            FINDINGS AND ORDER
17
            IT IS SO FOUND AND ORDERED this 13th day of November, 2020.
18

19                                                     /s/ John A. Mendez
                                                       THE HONORABLE JOHN A. MENDEZ
20                                                     UNITED STATES DISTRICT COURT JUDGE

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
